DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 08/24/2022. In the current amendments, claims 2 and 14-20 are amended. Claims 1-25 are pending and have been examined. 

Response to Arguments
In response to amendments and remarks filed on 08/24/2022, the objection to the Specification, objection to claim 2, and 35 U.S.C. 101 rejection to claims 14-20 put forth in the previous Office Action have been withdrawn.
Applicant’s arguments filed on 08/24/2022 with respect to the 35 U.S.C. 112(d) rejection to claim 12 have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejection to claim 12 put forth in the previous Office Action has been withdrawn. 
Applicant’s arguments filed on 08/24/2022 with respect to the 35 U.S.C. 103 rejection to claims 1-25 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection to claims 1-25 put forth in the previous Office Action has been withdrawn. 

Claim Objections
Claim 15 is objected to because of the following informalities: “deterministic one or more fix” should be “deterministic one or more fixed”.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2:
wherein the fixed random weight generator is to generate one or more deterministic fixed random weights

Claim 7:
the scaling unit configured to operate on outputs of the fixed random weight generator to generate random weights that cause the computing layer to satisfy a specified mathematical property
Claim 8:
the scaling unit is to scale and shift the outputs of the fixed random weight generator.
Claim 15:
wherein the fixed random weight generator generates a deterministic one or more fix random weights
Claim 22:
wherein the fixed random weight generator generates a deterministic set of fixed random weights

Regarding the “scaling unit” recited in the claims above, the Specification provides the following:
[00194]: “In Example 7, the subject matter of Examples 1-6 includes, wherein the weight of the connection between the first and second hardware computing units is determined using an output of the fixed random weight generator and a scaling unit, the scaling unit configured to operate on outputs of the fixed random weight generator to generate random weights that cause the computing layer to satisfy a specified mathematical property.”
[0047]: “Scaling unit 315 may include one or more electronic circuits to scale the random numbers generated by the randomization function 310. Such scaling may enable the memoryless weight storage 305 to generate synaptic weights for a recurrent layer of an ANN that have the echo-state property (e.g., a mathematical property)...In certain embodiments, the scaling unit 315 may scale the random numbers generated by the randomization function 310 using a fixed point multiplier circuit and a shifter circuit, as shown in FIGS. 4A and 5A.”

Therefore, for examination purposes, the “scaling unit” recited in the claims above has been interpreted to be electronic circuits performing the claimed functions.

Regarding the “fixed random weight generator” recited in the claims above, the Specification provides the following:
[0050]: “The randomization function 410 may include one or more circuits configured to implement a pseudorandom number generator. The one or more circuits may implement one or more known pseudorandom number generation techniques or algorithms. For example, the one or more circuits may implement the pseudorandom number generator (PRNG) as a linear feedback shift register (LFSR) 425. An LFSR-based randomization function may be initialized by resetting the LFSR 425 and initializing it to a known state using a seed 420. In some embodiments, the seed 420 may be randomly selected.” 
[0051]: “The LFSR-based randomization function generally provides the next random value in a sequence of random values that may be generated by the randomization function. The random numbers generated by an LFSR-based randomization function may be deterministic when viewed, or interpreted, sequentially for a given initialization of the randomization function (e.g., for a given initialing seed).”

Therefore, for examination purposes, the “fixed random weight generator” recited in the claims above has been interpreted as a linear feedback shift register (LFSR) based random number generator.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Alomar et al. (“FPGA-Based Stochastic Echo State Networks for Time-Series Forecasting”).
Regarding Claim 1,
Cai et al. teaches A system for operating on a data sequence, the system comprising: one or more circuits to form an input layer to receive the data sequence (pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA” and pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” and pg. 295 Section(V)(B): “We implement the proposed design of BNN on an Altera Cyclone V FPGA (Model Number 5CGTFD9E5F35C7) for the MNIST dataset [34]. The MNIST dataset contains 60K images for training and 10K images for testing. Each image is a 28×28 pixel grayscale bitmap of hand written digit”  teach a system implemented using FPGA (corresponds to circuit) to receive and process input data sequence);...
the one or more input hardware computing units connected using fixed randomly selected weights, a first hardware computing unit of the one or more input hardware computing units to (Fig. 7 and Fig. 8 and pg. 295 Section(V)(B): “The BNN implemented has 784 inputs, 10 outputs, and 2 hidden layers both with 200 neurons. All layers are fully connected (784 − 200 − 200 − 10). We opt for an 8 (number of neuron computation blocks in the layer computation block) by 8 (number of inputs per neuron computation block) parallel design” teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block is implemented by hardware computing unit (see Fig. 8), therefore all layers in the BNN are fully connected and the neurons implemented by the hardware computing units are connected, which correspond to connection between a first and second computing unit; Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach the weights associated with connections between neurons are determined based on Gaussian random number generation using a Linear Feedback Gaussian Random Number Generator, which corresponds to determining fixed randomly selected weights with the fixed random weight generator because Gaussian distribution represents a fixed range of values):
receive an input from a second hardware computing unit, the input generated using a portion of the data sequence (pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” and pg. 295 Section(V)(B): “We implement the proposed design of BNN on an Altera Cyclone V FPGA (Model Number 5CGTFD9E5F35C7) for the MNIST dataset [34]. The MNIST dataset contains 60K images for training and 10K images for testing. Each image is a 28×28 pixel grayscale bitmap of hand written digit” teach neurons in a layer receiving inputs from a previous layer, wherein the input is generated using a portion of image data sequence; Fig. 7 and Fig. 8 teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block is implemented by hardware computing unit (see Fig. 8)),
determine, from the fixed randomly selected weights, a weight of a connection between the first hardware computing unit and the second hardware computing unit using a fixed random weight generator and an identifier of the second hardware computing unit (Fig. 7 and Fig. 8 and pg. 295 Section(V)(B): “The BNN implemented has 784 inputs, 10 outputs, and 2 hidden layers both with 200 neurons. All layers are fully connected (784 − 200 − 200 − 10). We opt for an 8 (number of neuron computation blocks in the layer computation block) by 8 (number of inputs per neuron computation block) parallel design” teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block is implemented by hardware computing unit (see Fig. 8), therefore all layers in the BNN are fully connected and the neurons implemented by the hardware computing units are connected, which correspond to connection between a first and second computing unit; Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach the weights associated with connections between neurons are determined based on Gaussian random number generation using a Linear Feedback Gaussian Random Number Generator, which corresponds to determining fixed randomly selected weights with the fixed random weight generator because Gaussian distribution represents a fixed range of values; pg. 295 first full paragraph: “The controller coordinates memory access and arithmetic operations. The memory access addresses and the control signals are generated by the controller. The inputs, immediate layers outputs, and variational parameters are stored in the RAM and the ROM in ascending order. Therefore, memory accessing can be controlled by counter based logics. The controller implements three counters for read addresses for RAM, write addresses for RAM, and read addresses for ROM respectively” and pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” teach the neuron computation blocks (correspond to first and second hardware computing units) are associated with RAM counter (corresponds to an identifier));
operate on the input using the weight to determine a state of the first hardware computing unit; and one or more output hardware computing units to form an output layer to operate on states of the one or more input computing units to generate an output based on a property of the data sequence (Fig. 7 and Fig. 8 and pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” teach the updated weights determined from the Gaussian random number generation are operated on the input to determine state of a neuron as represented by a neuron computation block (corresponds to first hardware computing unit) and to generate an output based on property of the data sequence and the updated weights and states; Fig. 1 teaches input and output layers).
Cai et al. does not appear to explicitly teach one or more input hardware computing units to form a recurrent layer to transform the data sequence.
However, Alomar et al. teaches one or more input hardware computing units to form a recurrent layer to transform the data sequence (Figures 1 and 2 and pg. 1 Section 1: “Recurrent neural networks (RNNs) [1] are a class of artificial neural networks (ANNs) characterized by the existence of closed loops. RNNs are inspired by the way the brain processes information generating dynamic patterns of neuronal activity excited by input sensory signals [2]. Reservoir Computing (RC) [3–10] is a recently introduced efficient technique for implementing and configuring recurrent neural networks (RNNs). It is well suited for applications that require processing time dependent signals such as temporal pattern classification and time-series prediction” teach using Reservoir Computing to implement recurrent layers of a neural network to transform an input data sequence; pg. 9 Section 4.1:  “As an example of functionality of the proposed methodology, a small reservoir computer was synthesized on a Cyclone IV medium cost FPGA (see Table 1 for the spent hardware resources) and trained to perform different tasks. The reservoir is composed of 20 sigmoid neurons organized in a ring configuration as shown in Figure 2” teaches implementing the recurrent layer with FPGA (corresponds to input hardware computing unit)).
Cai et al. and Alomar et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alomar et al. to the disclosed invention of Cai et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “an implementation scheme for the stochastic ESNs which allows overcoming a major challenge of stochastic computing regarding the significant number of resources consumed by the stochastic number generators (SNGs)...In particular, our design makes it possible to reduce the SNG count using common SNGs for all neurons. On the other hand, each neuron of the reservoir is constructed combining both stochastic and conventional binary logic to minimize the hardware area while maximizing the precision of computations” (Alomar et al. pg. 3 fourth full paragraph).
Regarding Claim 2,
Cai et al. in view of Alomar et al. teaches the system of claim 1.
Cai et al. further teaches wherein the fixed random weight generator is to generate one or more deterministic fixed random weights (Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach the weights are determined based on Gaussian random number generator, which corresponds to determining fix random weights that are deterministic because the Gaussian distribution determines the range of weights that can be generated).
 Regarding Claim 3,
Cai et al. in view of Alomar et al. teaches the system of claim 1.
Cai et al. further teaches wherein the fixed random weight generator is a pseudorandom number generator (pg. 292 Section B: “As a simple solution to generating uniformly distributed random numbers, an LFSR [33] is capable of exhaustive pseudo-random number generations” teaches the fixed random weight generator is a LFSR (corresponds to pseudorandom number generator)).
Regarding Claim 4,
Cai et al. in view of Alomar et al. teaches the system of claim 3.
Cai et al. further teaches wherein pseudorandom number generator is a linear feedback shift register (pg. 292 Section B: “As a simple solution to generating uniformly distributed random numbers, an LFSR [33] is capable of exhaustive pseudo-random number generations” teaches the fixed random weight generator is a LFSR (corresponds to pseudorandom number generator)).
Regarding Claim 5,
Cai et al. in view of Alomar et al. teaches the system of claim 3.
Cai et al. further teaches wherein the first hardware computing unit is to provide identifiers of one or more of the input hardware computing units connected to the first hardware computing unit to the pseudorandom number generator in a sequential order (pg. 295 first full paragraph: “The controller coordinates memory access and arithmetic operations. The memory access addresses and the control signals are generated by the controller. The inputs, immediate layers outputs, and variational parameters are stored in the RAM and the ROM in ascending order. Therefore, memory accessing can be controlled by counter based logics. The controller implements three counters for read addresses for RAM, write addresses for RAM, and read addresses for ROM respectively” and pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” teach the neuron computation blocks (correspond to hardware computing units) are associated with RAM counter (corresponds to an identifier) wherein the data are stored in ascending (sequential) order; Fig. 9 teaches each layer computation block, which contains multiple neuron computation blocks, is processed and the resulting data is stored in RAM; Fig. 4 teaches the data stored in RAM are provided to the Linear Feedback Gaussian Random Number Generator).
Regarding Claim 12,
Cai et al. in view of Alomar et al. teaches the system of claim 1.
Alomar et al. further teaches wherein weights connecting the recurrent layer to the output layer are adjustable (Figure 1 and caption: “Figure 1:General architecture of RC systems. All connections in the reservoir are randomly chosen and kept fixed except for the ones that couple the reservoir on the output layer (dashed arrows)” and pg. 1 Section 1: “In an RC system, all the interconnection weights of the RNN are kept fixed and only an output layer is configurable as illustrated in Figure 1” teach the weights connecting the recurrent layer in the reservoir to the output layer are adjustable).
Cai et al. and Alomar et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alomar et al. to the disclosed invention of Cai et al. 
One of ordinary skill in the arts would have been motivated to make this modification to leverage “an implementation scheme for the stochastic ESNs which allows overcoming a major challenge of stochastic computing regarding the significant number of resources consumed by the stochastic number generators (SNGs)...In particular, our design makes it possible to reduce the SNG count using common SNGs for all neurons. On the other hand, each neuron of the reservoir is constructed combining both stochastic and conventional binary logic to minimize the hardware area while maximizing the precision of computations” (Alomar et al. pg. 3 fourth full paragraph).
Regarding Claim 13,
Cai et al. in view of Alomar et al. teaches the system of claim 1.
Cai et al. further teaches wherein the one or more input hardware computing units are artificial neurons (Fig. 7 and Fig. 8 and pg. 295 Section(V)(B): “The BNN implemented has 784 inputs, 10 outputs, and 2 hidden layers both with 200 neurons. All layers are fully connected (784 − 200 − 200 − 10). We opt for an 8 (number of neuron computation blocks in the layer computation block) by 8 (number of inputs per neuron computation block) parallel design” teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block (representing neuron) is implemented by hardware computing unit (see Fig. 8)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Alomar et al. (“FPGA-Based Stochastic Echo State Networks for Time-Series Forecasting”) and further in view of Chen et al. (“Compressing Neural Networks with the Hashing Trick”).
Regarding Claim 6,
Cai et al. in view of Alomar et al. teaches the system of claim 1.
Cai et al. in view of Alomar et al. does not appear to explicitly teach wherein the fixed random weight generator is a hash function.
However, Chen et al. teaches wherein the fixed random weight generator is a hash function (pg. 3 Section 4.2: “We propose to implement the random weight sharing assignments using the hashing trick. In this way, the shared weight of each connection is determined by a hash function that requires no storage cost with the model” teaches the random weight sharing assignments (correspond to fixed random weight generator) is determined by a hash function; pg. 6 last paragraph to pg. 7 teaches computer-based implementation with hardware).
Cai et al., Alomar et al., and Chen et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Chen et al. to the disclosed invention of Cai et al. in view of Alomar et al.
One of ordinary skill in the arts would have been motivated to make this modification because “HashedNets can drastically reduce the model size of neural networks with little impact in prediction accuracy” (Chen et al. pg. 2 second full paragraph).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Alomar et al. (“FPGA-Based Stochastic Echo State Networks for Time-Series Forecasting”) and further in view of Saadat et al. (“Training Echo Estate Neural Network Using Harmony Search Algorithm”).
Regarding Claim 7,
Cai et al. in view of Alomar et al. teaches the system of claim 1.
Cai et al. further teaches wherein the weight of the connection between the first and second hardware computing units is determined using an output of the fixed random weight generator and a scaling unit, the scaling unit configured to operate on outputs of the fixed random weight generator to generate random weights (Fig. 7 and Fig. 8 and pg. 295 Section(V)(B): “The BNN implemented has 784 inputs, 10 outputs, and 2 hidden layers both with 200 neurons. All layers are fully connected (784 − 200 − 200 − 10). We opt for an 8 (number of neuron computation blocks in the layer computation block) by 8 (number of inputs per neuron computation block) parallel design” teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block is implemented by hardware computing unit (see Fig. 8), therefore all layers in the BNN are fully connected and the neurons implemented by the hardware computing units are connected, which correspond to connection between a first and second computing unit; Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach the weights associated with connections between neurons are determined based on Gaussian random number generation using a Linear Feedback Gaussian Random Number Generator, which corresponds to determining fixed randomly selected weights with the fixed random weight generator because Gaussian distribution represents a fixed range of values; pg. 295 Section(V)(B):  “We implement the proposed design of BNN on an Altera Cyclone V FPGA (Model Number 5CGTFD9E5F35C7) for the MNIST dataset” teaches the FPGA (electronic circuit) is used to implement the system, which includes a weight updater (corresponds to scaling unit); Fig. 7 and Fig. 8  teach the weight updater (corresponds to scaling unit) operates on the weight outputs from the random number generator to update (generate) weights).
Cai et al. in view of Alomar et al. does not appear to explicitly teach generate random weights that cause the computing layer to satisfy a specified mathematical property.
However, Saadat et al. teaches generate random weights that cause the computing layer to satisfy a specified mathematical property (pg. 5 Section 2.1: 
    PNG
    media_image1.png
    592
    821
    media_image1.png
    Greyscale
teaches generating random weight matrix with weights that satisfy the echo state property of Echo State Networks (ESN), which are a special form of recurrent neural networks (RNNs)).
Cai et al., Alomar et al., and Saadat et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Saadat et al. to the disclosed invention of Cai et al. in view of Alomar et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage echo state property of Echo State Networks (ESN) in order to “[e]xploit this reservoir sparsely results in improving computation speed” (Saadat et al. pg. 5 Section 2.1).
Regarding Claim 8,
Cai et al. in view of Alomar et al. in view of Saadat et al. teaches the system of claim 7.
Cai et al. further teaches wherein to operate on the outputs of the fixed random weight generator, the scaling unit is to scale and shift the outputs of the fixed random weight generator (pg. 295 Section(V)(B):  “We implement the proposed design of BNN on an Altera Cyclone V FPGA (Model Number 5CGTFD9E5F35C7) for the MNIST dataset” teaches the FPGA (electronic circuit) is used to implement the system, which includes a weight updater (corresponds to scaling unit); Fig. 7 and Fig. 8  teach the weight updater (corresponds to scaling unit) operates on the weight outputs from the random number generator to update (generate) weights; pg. 294 Section IV:
    PNG
    media_image2.png
    159
    571
    media_image2.png
    Greyscale
teaches the weight updater (corresponds to scaling unit) scales and shifts the output from the random number generator through a linear operation).
Regarding Claim 9,
Cai et al. in view of Alomar et al. in view of Saadat et al. teaches the system of claim 7.
Saadat et al. further teaches wherein the specified mathematical property is an echo-state property (pg. 5 Section 2.1: 
    PNG
    media_image1.png
    592
    821
    media_image1.png
    Greyscale
teaches generating random weight matrix with weights that satisfy the echo state property of Echo State Networks (ESN), which are a special form of recurrent neural networks (RNNs)).
Cai et al., Alomar et al., and Saadat et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Saadat et al. to the disclosed invention of Cai et al. in view of Alomar et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage echo state property of Echo State Networks (ESN) in order to “[e]xploit this reservoir sparsely results in improving computation speed” (Saadat et al. pg. 5 Section 2.1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Alomar et al. (“FPGA-Based Stochastic Echo State Networks for Time-Series Forecasting”) and further in view of Zhao et al. (US 10,891,156 B1).
Regarding Claim 10,
Cai et al. in view of Alomar et al. teaches the system of claim 1.
Cai et al. in view of Alomar et al. does not appear to explicitly teach wherein the identifier of the second hardware computing unit corresponds to a position of the second hardware computing unit in a sequence of the one or more hardware computing units connected to the first hardware computing unit.
However, Zhao et al. teaches wherein the identifier of the second hardware computing unit corresponds to a position of the second hardware computing unit in a sequence of the one or more hardware computing units connected to the first hardware computing unit (Col. 6 lines 12-23: “with model parallelism, the given model (parameter set) is split among different worker server nodes 130, wherein the executing tasks on each of the worker server nodes 130 operate on different portions of the model (e.g. different model layers) using the same minibatch dataset. For example, each layer in a neural network can be assigned to a different worker server node, so that each worker server node performs computations in different portions of the same model. The processing results from each worker server node are communicated to the parameter servers wherein the processing results are synchronized to update the globally shared parameters 114-1 and 114-2” teaches each worker server node performs computation task of a different portion of the same model wherein the task and portion of model assigned to each worker corresponds to the identifier for that worker; since processing results of the tasks are synchronized and coordinated, this renders the identifiers (represented by task and portion of model) correspond to a position in a sequence of operations that need to be performed; Col. 3 lines 44-49: “The worker server nodes 130-1 and 130-2 each comprise a task scheduler and dispatcher module 131, processor devices 132, a data coordination engine 133, software libraries and application programming interfaces (APIs) 134, and memory and networking resources 135” teaches the worker server nodes are hardware computing units).
Cai et al., Alomar et al., and Zhao et al. are analogous art to the claimed invention because they are directed to neural network processing.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Zhao et al. to the disclosed invention of Cai et al. in view of Alomar et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “a data coordination engine to intelligently manage and coordinate data operations such as data prefetch and batch loading” (Zhao et al. Col. 6 lines 58-60).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Alomar et al. (“FPGA-Based Stochastic Echo State Networks for Time-Series Forecasting”) and further in view of Alvarez-Icaza et al. (US 2015/0039546 A1).
Regarding Claim 11,
Cai et al. in view of Alomar et al. teaches the system of claim 1.
Cai et al. in view of Alomar et al. does not appear to explicitly teach wherein the fixed random weight generator is a component of a memory associated with the one or more input hardware computing units.
However, Alvarez-Icaza et al. teaches wherein the fixed random weight generator is a component of a memory associated with the one or more input hardware computing units (pg. 7 [0095]: “Computer programs (also called computer control logic) are stored in main memory 310 and/or secondary memory 312. Computer programs may also be received via communication interface 324. Such computer programs, when run, enable the computer system to perform the features of the present invention as discussed herein. In particular, the computer programs, when run, enable the processor 302 to perform the features of the computer system. Accordingly, such computer programs represent controllers of the computer system” teaches the features of the system are implemented through computer programs stored on a memory and Fig. 1 teaches the pseudo-random number generator (PRNG) for weights is part of the system, which means the random number generator is implemented via computer program on a memory (corresponds to the generator as a component of a memory) wherein the memory is associated with a hardware computing unit, see Fig. 11).
Cai et al., Alomar et al., and Alvarez-Icaza et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Alvarez-Icaza et al. to the disclosed invention of Cai et al. in view of Alomar et al.
One of ordinary skill in the arts would have been motivated to make this modification because “sequence of pseudo-random values generated by the PRNG unit 110 advances in a predictable manner (i.e., the PRNG unit 110 generates predictable values), thereby enabling repeatable stochastic computations for reliability and verification (e.g., providing one-to-one operation between hardware and software simulation for testing and debugging purposes)” (Alvarez-Icaza et al. pg. 3 [0036]).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Grouchy et al. (US 2019/0026430 A1).
Regarding Claim 14,
Cai et al. teaches receiving, at a first hardware computing unit, an input from a second hardware computing unit, the input generated using a portion of the data sequence (pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” and pg. 295 Section(V)(B): “We implement the proposed design of BNN on an Altera Cyclone V FPGA (Model Number 5CGTFD9E5F35C7) for the MNIST dataset [34]. The MNIST dataset contains 60K images for training and 10K images for testing. Each image is a 28×28 pixel grayscale bitmap of hand written digit” teach neurons in a layer receiving inputs from a previous layer, wherein the input is generated using a portion of image data sequence; Fig. 7 and Fig. 8 teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block is implemented by hardware computing unit (see Fig. 8)),
determining, from a one or more fixed randomly selected weights, a weight associated with a connection between the first hardware computing unit and the second hardware computing unit using a fixed random weight generator and an identifier of the second hardware computing unit (Fig. 7 and Fig. 8 and pg. 295 Section(V)(B): “The BNN implemented has 784 inputs, 10 outputs, and 2 hidden layers both with 200 neurons. All layers are fully connected (784 − 200 − 200 − 10). We opt for an 8 (number of neuron computation blocks in the layer computation block) by 8 (number of inputs per neuron computation block) parallel design” teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block is implemented by hardware computing unit (see Fig. 8), therefore all layers in the BNN are fully connected and the neurons implemented by the hardware computing units are connected, which correspond to connection between a first and second computing unit; Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach the weights associated with connections between neurons are determined based on Gaussian random number generation using a Linear Feedback Gaussian Random Number Generator, which corresponds to determining fixed randomly selected weights with the fixed random weight generator because Gaussian distribution represents a fixed range of values; pg. 295 first full paragraph: “The controller coordinates memory access and arithmetic operations. The memory access addresses and the control signals are generated by the controller. The inputs, immediate layers outputs, and variational parameters are stored in the RAM and the ROM in ascending order. Therefore, memory accessing can be controlled by counter based logics. The controller implements three counters for read addresses for RAM, write addresses for RAM, and read addresses for ROM respectively” and pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” teach the neuron computation blocks (correspond to first and second hardware computing units) are associated with RAM counter (corresponds to an identifier));
operating on the input using the weight to determine a state of the first hardware computing unit; and generating, using the state of the first hardware computing unit, an output based on a property of the data sequence (Fig. 7 and Fig. 8 and pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” teach the updated weights determined from the Gaussian random number generation are operated on the input to determine state of a neuron as represented by a neuron computation block (corresponds to first hardware computing unit) and to generate an output based on property of the data sequence and the updated weights and states).
Cai et al. does not appear to explicitly teach At least one non-transitory machine readable medium including instructions for operating on a data sequence, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising.
However, Grouchy et al. teaches At least one non-transitory machine readable medium including instructions for operating on a data sequence, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising (Fig. 1G and pg. 4-5 [0024] teaches using a neural network with random weights to operate on an input data sequence; pg. 6 [0030]-[0031] teaches non-transitory computer-readable storage medium including instructions executed by processing circuitry).
Cai et al. and Grouchy et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Grouchy et al. to the disclosed invention of Cai et al.
One of ordinary skill in the arts would have been motivated to make this modification because “discovering novel features to use in machine learning techniques can be used for a medical diagnosis predictive modeling task” wherein novel features are discovered based on random weight generation for neural networks (Grouchy et al. pg. 2 [0012] & pg. 4-5 [0024]).
Regarding Claim 15,
Cai et al. in view of Grouchy et al. teaches The at least one non-transitory machine readable medium of claim 14.
Cai et al. further teaches wherein the fixed random weight generator generates a deterministic one or more fix random weights (Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach the weights are determined based on Gaussian random number generator, which corresponds to determining fix random weights that are deterministic because the Gaussian distribution determines the range of weights that can be generated).
 Regarding Claim 16,
Cai et al. in view of Grouchy et al. teaches The at least one non-transitory machine readable medium of claim 14.
Cai et al. further teaches wherein the fixed random weight generator is a pseudorandom number generator (pg. 292 Section B: “As a simple solution to generating uniformly distributed random numbers, an LFSR [33] is capable of exhaustive pseudo-random number generations” teaches the fixed random weight generator is a LFSR (corresponds to pseudorandom number generator)).
Regarding Claim 17,
Cai et al. in view of Grouchy et al. teaches The at least one non-transitory machine readable medium of claim 16.
Cai et al. further teaches wherein the pseudorandom number generator is a linear feedback shift register (pg. 292 Section B: “As a simple solution to generating uniformly distributed random numbers, an LFSR [33] is capable of exhaustive pseudo-random number generations” teaches the fixed random weight generator is a LFSR (corresponds to pseudorandom number generator)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Grouchy et al. (US 2019/0026430 A1) and further in view of Chen et al. (“Compressing Neural Networks with the Hashing Trick”).
Regarding Claim 18,
Cai et al. in view of Grouchy et al. teaches The at least one non-transitory machine readable medium of claim 14.
Cai et al. in view of Grouchy et al. does not appear to explicitly teach wherein the fixed random weight generator is a hash function.
However, Chen et al. teaches wherein the fixed random weight generator is a hash function (pg. 3 Section 4.2: “We propose to implement the random weight sharing assignments using the hashing trick. In this way, the shared weight of each connection is determined by a hash function that requires no storage cost with the model” teaches the random weight sharing assignments (correspond to fixed random weight generator) is determined by a hash function; pg. 6 last paragraph to pg. 7 teaches computer-based implementation with hardware).
Cai et al., Grouchy et al., and Chen et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Chen et al. to the disclosed invention of Cai et al. in view of Grouchy et al.
One of ordinary skill in the arts would have been motivated to make this modification because “HashedNets can drastically reduce the model size of neural networks with little impact in prediction accuracy” (Chen et al. pg. 2 second full paragraph).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Grouchy et al. (US 2019/0026430 A1) and further in view of Saadat et al. (“Training Echo Estate Neural Network Using Harmony Search Algorithm”).
Regarding Claim 19,
Cai et al. in view of Grouchy et al. teaches The at least one non-transitory machine readable medium of claim 14.
Cai et al. further teaches wherein the operations further comprise: operating on outputs of the fixed random weight generator to generate random weights (Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach generating random weights with a LFSR (corresponds to fixed random weight generator)).
Cai et al. in view of Grouchy et al. does not appear to explicitly teach generate random weights that satisfy an echo-state property of a recurrent artificial neural network.
However, Saadat et al. teaches generate random weights that satisfy an echo-state property of a recurrent artificial neural network (pg. 5 Section 2.1: 
    PNG
    media_image1.png
    592
    821
    media_image1.png
    Greyscale
teaches generating random weight matrix with weights that satisfy the echo state property of Echo State Networks (ESN), which are a special form of recurrent neural networks (RNNs)).
Cai et al., Grouchy et al., and Saadat et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Saadat et al. to the disclosed invention of Cai et al. in view of Grouchy et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage echo state property of Echo State Networks (ESN) in order to “[e]xploit this reservoir sparsely results in improving computation speed” (Saadat et al. pg. 5 Section 2.1).
Regarding Claim 20,
Cai et al. in view of Grouchy et al. in view of Saadat et al. teaches The at least one non-transitory machine readable medium of claim 19.
Cai et al. further teaches wherein operating on the outputs of the fixed random weight generator comprises scaling and shifting the outputs of the fixed random weight generator (pg. 295 Section(V)(B):  “We implement the proposed design of BNN on an Altera Cyclone V FPGA (Model Number 5CGTFD9E5F35C7) for the MNIST dataset” teaches the FPGA (electronic circuit) is used to implement the system, which includes a weight updater (corresponds to scaling unit); Fig. 7 and Fig. 8  teach the weight updater (corresponds to scaling unit) operates on the weight outputs from the random number generator to update (generate) weights; pg. 294 Section IV:
    PNG
    media_image2.png
    159
    571
    media_image2.png
    Greyscale
teaches the weight updater (corresponds to scaling unit) scales and shifts the output from the random number generator through a linear operation).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Adhikari et al. (“A Circuit-Based Learning Architecture for Multilayer Neural Networks With Memristor Bridge Synapses”).
Regarding Claim 21,
Cai et al. teaches A computing device for operating on a data sequence,...receive, at a first hardware computing unit, an input from a second hardware computing unit, the input generated using a portion of the data sequence (pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” and pg. 295 Section(V)(B): “We implement the proposed design of BNN on an Altera Cyclone V FPGA (Model Number 5CGTFD9E5F35C7) for the MNIST dataset [34]. The MNIST dataset contains 60K images for training and 10K images for testing. Each image is a 28×28 pixel grayscale bitmap of hand written digit” teach neurons in a layer receiving inputs from a previous layer, wherein the input is generated using a portion of image data sequence; Fig. 7 and Fig. 8 teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block is implemented by hardware computing unit (see Fig. 8)),
determine, from one or more fixed randomly selected weights, a weight associated with a connection between the first hardware computing unit and the second hardware computing unit using a fixed random weight generator and an identifier of the second hardware computing unit (Fig. 7 and Fig. 8 and pg. 295 Section(V)(B): “The BNN implemented has 784 inputs, 10 outputs, and 2 hidden layers both with 200 neurons. All layers are fully connected (784 − 200 − 200 − 10). We opt for an 8 (number of neuron computation blocks in the layer computation block) by 8 (number of inputs per neuron computation block) parallel design” teach a hardware-implemented Bayesian Neural Network (BNN) wherein each neuron computation block is implemented by hardware computing unit (see Fig. 8), therefore all layers in the BNN are fully connected and the neurons implemented by the hardware computing units are connected, which correspond to connection between a first and second computing unit; Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach the weights associated with connections between neurons are determined based on Gaussian random number generation using a Linear Feedback Gaussian Random Number Generator, which corresponds to determining fixed randomly selected weights with the fixed random weight generator because Gaussian distribution represents a fixed range of values; pg. 295 first full paragraph: “The controller coordinates memory access and arithmetic operations. The memory access addresses and the control signals are generated by the controller. The inputs, immediate layers outputs, and variational parameters are stored in the RAM and the ROM in ascending order. Therefore, memory accessing can be controlled by counter based logics. The controller implements three counters for read addresses for RAM, write addresses for RAM, and read addresses for ROM respectively” and pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” teach the neuron computation blocks (correspond to first and second hardware computing units) are associated with RAM counter (corresponds to an identifier));
operate on the input using the weight to determine a state of the first hardware computing unit; and generate, using the state of the first computing unit, an output based on a property of the data sequence (Fig. 7 and Fig. 8 and pg. 294 Section IV: “Fig. 8 shows the data-path in a neuron computation block, which calculates the output for one neuron. The inputs of the neuron (primary inputs or outputs from the previous layer) are read from the RAM block and multiplied with corresponding weights” teach the updated weights determined from the Gaussian random number generation are operated on the input to determine state of a neuron as represented by a neuron computation block (corresponds to first hardware computing unit) and to generate an output based on property of the data sequence and the updated weights and states).
Cai et al. does not appear to explicitly teach the computing device comprising: a neuromorphic processor to.
However, Adhikari et al. teaches the computing device comprising: a neuromorphic processor to (Fig. 4 teaches the computing device comprises a memristor-based architecture to process data (corresponds to neuromorphic processor); pg. 216 second paragraph teaches random weight generation for neural network).
Cai et al. and Adhikari et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Adhikari et al. to the disclosed invention of Cai et al.
One of ordinary skill in the arts would have been motivated to make this modification because “a circuit-based learning architecture with RWC algorithm has been proposed for multilayer neural networks by employing memristors, showing that there is a high possibility of a simple, compact and reliable hardware implementation of neural network which can be used for real-life problems” and “Simulation results show that the memristor synapse-based RWC can be applied successfully in many real world applications” (Adhikari et al. pg. 216 second paragraph & pg. 222 last paragraph).
Regarding Claim 22,
Cai et al. in view of Adhikari et al. teaches the computing device of claim 21.
Cai et al. further teaches wherein the fixed random weight generator generates a deterministic set of fixed random weights (Fig. 1 and pg. 291 Section C: “As shown in Fig. 1,... each weight requires sampling a unit Gaussian random variable” and pg. 290 third full paragraph: “In this paper, we propose a hardware accelerator design for variational inference that can be executed on an FPGA. Posterior distributions of network weights are approximated as Gaussian distributions with trainable mean values and variances...For more efficient Gaussian random number generating, we introduce the RAM based Linear Feedback Gaussian Random Number Generator (RLF-GRNG) implementation inspired by the properties of binomial distribution and linear feedback logics” teach the weights are determined based on Gaussian random number generator, which corresponds to determining fix random weights that are deterministic because the Gaussian distribution determines the range of weights that can be generated).
 Regarding Claim 23,
Cai et al. in view of Adhikari et al. teaches the computing device of claim 21.
Cai et al. further teaches wherein the fixed random weight generator is a pseudorandom number generator (pg. 292 Section B: “As a simple solution to generating uniformly distributed random numbers, an LFSR [33] is capable of exhaustive pseudo-random number generations” teaches the fixed random weight generator is a LFSR (corresponds to pseudorandom number generator)).
Regarding Claim 24,
Cai et al. in view of Adhikari et al. teaches the computing device of claim 23. 
Cai et al. further teaches wherein the pseudorandom number generator is a linear feedback shift register (pg. 292 Section B: “As a simple solution to generating uniformly distributed random numbers, an LFSR [33] is capable of exhaustive pseudo-random number generations” teaches the fixed random weight generator is a LFSR (corresponds to pseudorandom number generator)).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Hardware Acceleration of Bayesian Neural Networks using RAM based Linear Feedback Gaussian Random Number Generators”) in view of Adhikari et al. (“A Circuit-Based Learning Architecture for Multilayer Neural Networks With Memristor Bridge Synapses”) and further in view of Chen et al. (“Compressing Neural Networks with the Hashing Trick”).
Regarding Claim 25,
Cai et al. in view of Adhikari et al. teaches the computing device of claim 21. 
Cai et al. in view of Adhikari et al. does not appear to explicitly teach wherein the fixed random weight generator is a hash function.
However, Chen et al. teaches wherein the fixed random weight generator is a hash function (pg. 3 Section 4.2: “We propose to implement the random weight sharing assignments using the hashing trick. In this way, the shared weight of each connection is determined by a hash function that requires no storage cost with the model” teaches the random weight sharing assignments (correspond to fixed random weight generator) is determined by a hash function; pg. 6 last paragraph to pg. 7 teaches computer-based implementation with hardware).
Cai et al., Adhikari et al., and Chen et al. are analogous art to the claimed invention because they are directed to random weight generation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Chen et al. to the disclosed invention of Cai et al. in view of Adhikari et al.
One of ordinary skill in the arts would have been motivated to make this modification because “HashedNets can drastically reduce the model size of neural networks with little impact in prediction accuracy” (Chen et al. pg. 2 second full paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125